Citation Nr: 0025541	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  93-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a thoracotomy scar, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
scar, right chest, currently rated as noncompensable.

3.  Entitlement to an increased rating for a scar, thoracic 
spine, rated as noncompensable prior to April 13, 1999, and 
as 10 percent disabling from April 13, 1999, to the present.

4.  Entitlement to an increased (compensable) rating for post 
operative scars of the abdomen, rated as noncompensable prior 
to April 13, 1999.  

5.  Entitlement to an increased rating for a right upper 
abdominal scar, rated as noncompensable prior to April 13, 
1999, and as 10 percent disabling from April 13, 1999, to the 
present.

6.  Entitlement to an increased rating for a right abdominal 
scar, rated as noncompensable prior to April 13, 1999, and as 
10 percent disabling from April 13, 1999, to the present.

7.  Entitlement to an increased (compensable) rating for a 
lower abdominal scar, rated as noncompensable from April 13, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  

The Board notes that the disabilities on appeal were 
originally grouped together as one disability, characterized 
as post operative scars, right chest, back and abdomen.  
Those disabilities were service-connected pursuant to a July 
1953 rating decision, and collectively rated as 
noncompensable.  During the pendency of this appeal, the 
disabilities were separated into several independently 
ratable disabilities, such that the original scar disability 
is now six separate disabilities.  Moreover, also during the 
pendency of this appeal, several of the veteran's scar 
disabilities were assigned higher ratings for a portion of 
the appeal period, leaving more than one appeal period to 
examine.  Consequently, the Board has outlined the issues in 
accordance with their current status and procedural history.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's post operative residuals of a thoracotomy 
scar is currently productive of pain and sensitivity, 
although there is no evidence of limitation of function of 
the part affected.

3.  The veteran's scar, right chest, does not currently 
present pain and tenderness on objective demonstration, and 
there is no evidence of ulceration or limitation of function 
due to that scar.

4.  Prior to and after April 13, 1999, the veteran's scar, 
thoracic spine, has been productive of hypersensitivity and 
pain, and is adherent to underlying structures, although 
there is no evidence of limitation of function of the spine.  

5.  Prior to April 13, 1999, the evidence of record does not 
reflect that the veteran's abdomen scars were productive of 
pain and tenderness.  

6.  From April 13, 1999, to the present, the veteran's right 
upper abdominal scar has been productive of pain to touch, 
but no ulceration or adhesion, or limitation of function.

7.  From April 13, 1999, to the present, the veteran's right 
abdominal scar has been productive of pain to touch, but no 
ulceration or adhesion, or limitation of function.

8.  The veteran's lower abdominal scar is not productive of 
any findings of pain or tenderness.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for post operative residuals of a thoracotomy scar 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.118, Diagnostic Codes 7804, 
7805 (1999).

2.  The criteria for entitlement to a compensable rating for 
a scar, right chest, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.118, 
Diagnostic Codes 7804, 7805 (1999).

3.  The criteria for entitlement to a 10 percent rating for a 
scar, thoracic spine, prior to April 13, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.118, Diagnostic Code 7804, 7805 (1999).

4.  The criteria for entitlement to a rating in excess of 10 
percent for a scar, thoracic spine, from April 13, 1999, to 
the present, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.118, Diagnostic 
Code 7804, 7805 (1999).

5.  The criteria for entitlement to a higher (compensable) 
rating for abdomen scars, prior to April 13, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.118, Diagnostic Code 7804, 7805 (1999).

6.  The criteria for entitlement to a rating in excess of 10 
percent for a right upper abdominal scar, from April 13, 
1999, to the present, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§ 4.118, Diagnostic Code 7804, 7805 (1999).

7.  The criteria for entitlement to a rating in excess of 10 
percent for a right abdominal scar, from April 13, 1999, to 
the present, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.118, Diagnostic 
Code 7804, 7805 (1999).

8.  The criteria for entitlement to a compensable rating for 
a lower abdominal scar, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§ 4.118, Diagnostic Code 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that this appeal was 
previously before the Board on two occasions, and remanded in 
June 1995 and June 1998 for additional development.  The 
Board finds that the requested development has been 
completed, and the case is ready for appellate disposition.

The veteran is claiming an increase in severity of the 
following service-connected scar disabilities:  post 
operative residuals of a thoracotomy scar, currently rated as 
10 percent disabling; scar, right chest, currently rated as 
noncompensable; scar, thoracic spine, rated as noncompensable 
prior to April 13, 1999, and as 10 percent disabling from 
April 13, 1999, to the present; abdomen scars, rated as 
noncompensable prior to April 13, 1999; right upper abdominal 
scar, rated as 10 percent disabling from April 13, 1999, to 
the present; right abdominal scar, rated as 10 percent 
disabling from April 13, 1999, to the present, and lower 
abdominal scar, currently rated as noncompensable.

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
additional development accomplished as a result of the 
Board's June 1998 remand, including the reports of VA 
examinations in April 1999, the Board finds that the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A review of the history of this appeal is set forth as 
follows.  In a July 1953 rating decision, the veteran was 
granted service connection for a number of disabilities 
including post operative scars of the right chest, back, and 
abdomen.  These scars were collectively assigned a 
noncompensable rating, effective from March 1953.  The scars 
resulted from surgeries performed to heal damage caused by a 
gunshot wound in service.  

In November 1991, the RO received the veteran's claim for 
increased ratings for his service-connected disabilities.  In 
a July 1992 rating decision, the RO confirmed and continued 
the noncompensable rating for the veteran's service-connected 
post operative scars, right chest, back and abdomen.  The 
veteran disagreed with that decision, and initiated this 
appeal.  

In an April 1993 rating decision, the RO implemented an April 
1993 hearing officer decision to increase the rating for the 
veteran's post operative scars, right chest, back and 
abdomen, to 10 percent disabling, effective from November 
1991.  That decision was based, in part, on a November 1992 
hearing in which the veteran testified that his scars were 
sensitive, painful, and tender. 

In a September 1997 rating decision, the RO separated the 
post operative scars, right chest, back, abdomen, into three 
independent disabilities, as follows:  post operative 
residuals thoracotomy, rated as 10 percent disabling from 
November 1991; scar, right chest, rated as noncompensable 
from March 1953; and, scar, thoracic spine, rated as 
noncompensable from March 1953.  

As noted earlier in this decision, in June 1998, this case 
was before the BVA.  Several other issues on appeal were 
adjudicated in that decision, but the issues of entitlement 
to increased ratings for scars, were remanded for further 
development and clarification.  Specifically, the Board noted 
that in the September 1997 rating decision, it appeared that 
the RO inadvertently omitted the abdominal scar.  Moreover, 
the Board noted that there appeared to be some confusion 
between the thoracotomy scar and the scar of the thoracic 
spine.  There also appeared to be some confusion over the 
number of scars.  Consequently, the Board remanded the issues 
involving increased ratings for scars for additional medical 
development and clarification.  

Most recently, in an April 2000 supplemental statement of the 
case, following the development requested, the RO included 
the abdominal scar which had been omitted from the September 
1997 rating decision.  The RO also separated the abdominal 
scar into three independent disabilities, as follows:  right 
upper abdominal scar, rated as 10 percent disabling from 
April 13, 1999; right abdominal scar, rated as 10 percent 
disabling from April 13, 1999, and a lower abdominal scar, 
rated as noncompensable from April 13, 1999.  Additionally, 
the RO continued the 10 percent rating for a post operative 
thoracotomy scar, and continued the noncompensable rating for 
a right chest scar.  However, the RO increased the thoracic 
spin scar to 10 percent disabling, from April 13, 1999.  

In short, there are currently six separate scar disabilities 
to evaluate, all of which were once encompassed in one 
disability, characterized as post operative scars of the 
right chest, spine, and abdomen.  Moreover, the Board notes 
that in evaluating the disability ratings for the scar of the 
thoracic spine, and the abdomen scars, there will be two time 
periods to consider, as during the pendency of this appeal 
those scars were granted increased ratings, although those 
higher ratings were not made effective back to the date of 
the claim for increase.  See also AB v. Brown, 6 Vet. App. 
35, 38 (1993) (when an increased rating is granted during the 
pendency of an appeal, the appeal is not abrogated as to that 
disability unless the maximum benefit allowable under the VA 
Schedule for Rating Disabilities was granted). 

The veteran's scar disabilities were rated pursuant to the 
criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7804 and 7805.  According to 38 C.F.R. § 4.118, Diagnostic 
Code 7804, a 10 percent rating is assigned for scars, 
superficial, tender and painful on objective demonstration.  
A note to Diagnostic Code 7804 indicates that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of the finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  According to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, other scars are rated based on 
limitation of function of the part affected.  Moreover, the 
Board notes that a 10 percent rating is assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7803, for scars, 
superficial, poorly nourished, with repeated ulceration.  

In an April 1953 VA examination of the veteran's wounds, the 
veteran's scars were all described as well-healed, although 
some scars were painful to pressure.  

In November 1992, the veteran testified at a hearing at the 
RO.  He indicated that his scars were extremely sensitive, 
and referred specifically to the scar on his back where the 
bullet came out.  He also referred to some sensitivity in the 
chest scar.

A December 1992 VA examination report indicates that the 
veteran complained that his scars were sensitive to touch.  
The examiner noted a 3 centimeter depressed scar on the right 
lower back, and an extremely long linear scar starting from 
the right back and extending around to the right front, and 
descending down the right abdominal wall.   

In a September 1995 VA examination, the veteran was noted to 
have an extensive right-sided thoracotomy scar with a rather 
significant abdominal scar from the original injury.  The 
exit wound from the gunshot was approximately a 2 centimeter 
depressed scar in the region of T12, in the right paraspinal 
region.  The veteran reported that it was very uncomfortable 
to touch that scar.  He did not have any limitation of spinal 
motion due to that scar.  The diagnosis was depressed and 
slightly painful scar secondary to a remote gunshot wound.  

In a May 1997 VA examination report, the veteran indicated 
that he sustained a gunshot wound to his right chest in 1952, 
while in service during the Korean Conflict.  The veteran 
stated that he underwent surgery and a thoracotomy.  Physical 
examination revealed a scar about 20 inches long in the 
lateral aspect of the chest on the right side, extending to 
the posterior chest and also to the anterior chest.  There 
was also a scar about 7 inches present in the right anterior 
chest.  There was tenderness present over the right anterior 
lower rib cage, where the bullet entered.  There was no 
cyanosis.

In an April 1999 VA examination of the spine, the veteran 
reported constant numbness, tightness, and pain in the area 
of scarring.  The veteran described the pain as a 3 on a 
scale of 1-10, 10 being the most extreme pain.  The veteran 
denied any loss of function of musculature, and also denied 
any back pain or loss of function of the spine.  Physical 
examination revealed a number of extensive scars over the 
back, the flank, and the abdomen on the right side, described 
as follows.  

There was a 20 inch long scar extending from the middle of 
the medial scapular border, down and around the flank, and 
ending at an area just inferior to the right nipple.  Another 
scar, described as well-healed, was present in the paraspinal 
area on the right side, approximately the level of the belt 
line, which was one and a half inches in diameter, and 
approximately one-half inch deep.   

A third irregular well-healed scar extended from the right 
flank diagonally over to an area approximately three 
fingerbreadths above the naval, and then down on the right 
side of the abdomen to an area approximately four 
fingerbreadths above the groin.  There was an area of 
hypersensitivity over a deep circular scar on the back, near 
the belt-line, on the right paraspinal area.  There was full 
range of motion of the lumbosacral spine, and no tenderness 
to palpation. 

Finally, in an April 1999 VA examination for scars, the 
veteran complained of tightness of the scars at times, and 
some itching.  It was noted that the veteran's gunshot had 
entered the right flank and exited the right back.  Physical 
examination revealed that there was no evidence of a scar 
where the bullet entered the right flank.  However, there was 
a 2 x 2 centimeter depressed atrophic scar of the right back 
laterally to the spine, very painful to touch, adherent to 
the underlying structures where the bullet exited.  There was 
no evidence of ulcerations.  

There was also a 20 x 2 centimeter purplish hypertrophic 
vertical scar of the right abdomen, painful to touch and 
itchy.  There was no evidence of ulceration or adhesions.  
This scar was secondary to a laparotomy.  There was a 20 x 
0.3 centimeter linear scar of the right upper abdomen which 
was painful to touch.  There was no evidence of ulceration or 
adhesion, but there was a 5 x 5 centimeter subcutaneous 
nodule under the medial aspect of the scar, which was painful 
to touch, and present since the surgery, according to the 
veteran.

There were two linear scars of the right lower abdomen 
secondary to insertion of tubes and drains, which measured 8 
x 0.2 centimeters and 3 x 0.2 centimeters.  These scars were 
described as not painful to touch.  There was a 40 x 0.3 
centimeter indurated scar of the right lower chest, secondary 
to the thoracotomy and posterior shoulder, painful to touch.  
There was no evidence of ulceration or adhesions.  Finally, 
there was a 3 x .2 centimeter lineal scar of the right 
lateral thorax, not painful to touch.  

In the concluding diagnosis, the examiner noted that many of 
the scars were painful and tender and tight with movements, 
but there was no limitation of the range of motion.  There 
was no evidence of ulceration, but the exit wound in the back 
was adherent to the underlying structures.  There was no 
associated disability at that time.  

Some photographs were associated with the recent VA 
examination reports, which depict the scars as described by 
the examiners.  

The Board notes that the foregoing medical evidence is not 
always clear as to which scar was being described.  The April 
1999 VA examinations were more clear in this regard, and the 
accompanying photographs also helped in referencing the 
scars.  Based on a review of all the evidence of record, the 
Board will evaluate the scars below.  

Post operative residuals of a Thoracotomy Scar

The veteran is currently assigned a 10 percent rating for 
post operative residuals of a thoracotomy scar, effective 
from November 1991, the date of receipt of his claim for 
increase.  Based on the medical evidence of record, the Board 
finds that the 10 percent rating is appropriate, and there is 
no basis to assign a higher rating for a thoracotomy scar.  
In that regard, the evidence of record reveals that in the 
November 1992 RO hearing, the veteran testified that he 
experienced some sensitivity in the area of the chest scar, 
although he did not specify which scar.  In the April 1999 VA 
examination for scars, it was noted that there was a 40 x 0.3 
centimeter indurated scar of the right lower chest, secondary 
to the thoracotomy and posterior shoulder, which was painful 
to touch.  There was no evidence of ulceration or adhesions.

The Board finds that in light of the evidence that the 
veteran's post operative residuals of a thoracotomy scar was 
painful to touch, a 10 percent rating is appropriate under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  However, while a 10 
percent rating is appropriate, the Board finds no evidence of 
limitation of function of parts affected by the scar, such 
that a higher rating may be warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Moreover, as the veteran is 
already assigned a 10 percent rating, there is no basis for a 
higher rating under Diagnostic Code 7803, which also rates 
scars.  

Scar, Right Chest

The veteran is currently assigned a noncompensable rating for 
a scar, right chest.  The Board has thoroughly reviewed the 
evidence of record, and finds no basis to assign a 
compensable rating for that disability.  In that regard, the 
earlier VA examinations of record are negative for any 
specific findings of a right chest scar that is tender and 
painful to objective observation.  In a May 1997 VA 
examination report, the examiner noted that there was some 
tenderness present over the right anterior lower rib cage, 
where the bullet entered.  However, in a recent April 1999 VA 
examination for scars, it was noted that there was a 3 x .2 
centimeter lineal scar of the right lateral thorax, which was 
not painful to touch.  

The Board finds that although there is some evidence of 
tenderness in the right anterior lower rib cage, this 
tenderness was noted to be in the area where the bullet 
entered.  We note that the residuals of the gun shot wound to 
the right chest are separately rated and were the subject of 
the prior Board decision.  It does not appear that this 
tenderness is associated with the veteran's right chest scar.  
In short, the Board finds that the veteran's overall 
disability picture with regard to the right chest scar more 
closely approximates the criteria for the currently assigned 
noncompensable rating, as more recent evidence indicates that 
the scar on the right lateral thorax was not painful to 
touch.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Moreover, in the absence of evidence of limitation of 
function of the part affected (Diagnostic Code 7805), or a 
poorly nourished scar, with repeated ulceration (Diagnostic 
Code 7803), there is simply no basis to assign a compensable 
rating.  

Thoracic Spine Scar

The veteran's thoracic spine scar was rated as noncompensable 
prior to April 13, 1999, and as 10 percent disabling 
effective April 13, 1999.  Based on the medical evidence of 
record, the Board finds that a 10 percent rating is warranted 
for the time period prior to April 13, 1999, but there is no 
basis for a rating in excess of 10 percent following April 
13, 1999.

The evidence of record reveals that following the veteran's 
reopened claim in November 1991, in a November 1992 hearing 
at the RO, he testified that his scars were extremely 
sensitive, particularly the scar on his back.  In a September 
1995 VA examination report, the examiner noted a 2 centimeter 
depressed scar in the region of T12, right paraspinal region.  
The veteran reported that it was very uncomfortable to touch 
that scar, and the diagnosis was slightly painful scar 
secondary to a remote gunshot wound.  The Board finds that, 
resolving all reasonable doubt in the veteran's favor, the 
foregoing evidence more closely approximates assignment of a 
10 percent rating prior to April 13, 1999, as there is 
evidence that the thoracic spine scar was painful and 
sensitive during that time period.  However, while the Board 
finds that a 10 percent rating is appropriate for that time 
period, the Board finds no basis for a rating in excess of 10 
percent.  In that regard, there was no limitation of spinal 
motion due to that scar, or other limited function.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805.    

For the period following April 13, 1999, the Board finds that 
the currently assigned 10 percent rating is appropriate, but 
no higher.  The VA examination reports dated in April 1999, 
indicate that the thoracic spine scar was hypersensitive, and 
very painful to touch.  Moreover, it was noted that the scar 
was adherent to the underlying structures.  However, there 
was full range of motion of the lumbosacral spine, and no 
evidence of ulcerations.  As such, for the appeal period 
following April 13, 1999, there is no basis for assigning a 
rating in excess of 10 percent for the thoracic spine scar.

Abdominal Scars

Prior to April 13, 1999, the veteran's abdomen scars were 
collectively rated as noncompensable.  The Board finds that 
based on the evidence of record, this rating was appropriate 
in that there is no evidence that the veteran complained of 
painful abdomen scars during the period prior to April 13, 
1999, nor is there any objective medical findings of record 
during that time period that reflect painful or tender 
abdomen scars.   In fact, prior to April 1999, other than 
evidence that the veteran had some abdomen scarring, there is 
no evidence that such scarring was disabling to a compensable 
degree.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  

However, effective April 13, 1999, the veteran was assigned a 
10 percent rating for a right upper abdominal scar, and a 10 
percent rating for a right abdominal scar.  The lower 
abdominal scar retained the noncompensable rating.  The Board 
finds that based on the evidence of record, the foregoing 
ratings are  appropriate, and there is no basis for higher 
ratings at this time.  

The April 1999 VA examination of the scars reveals that the 
veteran's upper and mid abdomen scars were painful to touch.  
However, the lower abdomen scar was described as not painful 
to touch.  None of the scars manifested ulcerations, 
adhesions, or limitation of function, such that higher 
ratings may be warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.  In short, the Board finds that the 
foregoing evidence properly supports the currently assigned 
10 percent rating for a right upper abdominal scar, effective 
from April 13, 1999; the 10 percent rating for the right 
abdominal scar, effective from April 13, 1999; and the 
noncompensable rating for a right lower abdominal scar. 



Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
service-connected scar disabilities, and their effect on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the 
evidence supports granting a 10 percent rating for the 
thoracic spine scar, for the period prior to April 13, 1999.  
However, for the remaining scars and time periods, the 
preponderance of the evidence, as previously discussed, is 
against entitlement to ratings in excess of the currently 
assigned evaluations for the scars.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) in rendering the foregoing decision, but there is 
not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise warrant entitlement to 
increased ratings, except for the thoracic spine scar for 
which an increased 10 percent rating is assigned as discussed 
above. 

Finally, the Board notes that in the December 1992 VA 
examination, the veteran reported that his scar disabilities 
interfere with his work life.  However, for the most part, 
the veteran does not appear to be contending that his 
service-connected scar disabilities have adversely affected 
his employability, beyond that contemplated in the VA 
Schedule for Rating Disabilities, which is premised on the 
average impairment in earning capacity and contemplates loss 
of working time for exacerbation or illnesses proportionate 
to the severity of the disability.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for post 
operative residuals of a thoracotomy scar, is denied.  

Entitlement to a compensable rating for a scar, right chest, 
is denied.
 
Subject to the laws and regulations governing awards of 
monetary benefits, a 10 percent rating for a scar, thoracic 
spine, prior to April 13, 1999, is granted.

Entitlement to a rating in excess of 10 percent for the 
appeal period following April 13, 1999, is denied.

Entitlement to a compensable rating for abdomen scars, for 
the appeal period prior to April 13, 1999, is denied.

Entitlement to a compensable rating for a right upper 
abdominal scar, for the appeal period prior to April 13, 
1999, and for a rating in excess of 10 percent, for the 
appeal period following April 13, 1999, is denied.

Entitlement to a compensable rating for a right abdominal 
scar, for the appeal period prior to April 13, 1999, and for 
a rating in excess of 10 percent, for the appeal period 
following April 13, 1999, is denied.

Entitlement to a compensable rating for a lower abdominal 
scar, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

